IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10202
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                versus

                         SCOTT ALLEN BURGESS,

                                              Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:99-CR-254-1-G
                       --------------------
                          April 20, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Scott Allen Burgess appeals his convictions for assaulting a

federal officer and committing an assault on federal property.

Burgess contends that the district court abused its discretion in

admitting testimony that Burgess planned to retaliate against one

of his victims and in admitting into evidence a note written by

Burgess   containing     statements    that    Burgess   contends    were

inflammatory and prejudicial.         Burgess also contends that the

evidence was insufficient to support the jury's determination that

one of the assaults resulted in serious bodily harm to that victim.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 00-10202
                                      -2-

     Even if it is assumed that the district court abused its

discretion in admitting the challenged evidence, any error is

harmless. The evidence of Burgess's guilt was so overwhelming that

there is   no    significant     possibility        that    the   evidence   had a

substantial     effect     on    the   jury.         See     United    States   v.

Sanchez-Sotelo,    8     F.3d   202,   210   (5th    Cir.    1993).     Burgess's

argument that the asserted errors were cumulatively harmful is

without merit.    Further, the evidence that Burgess caused serious

bodily harm to the second victim was not so tenuous that a

conviction would be shocking.           See United States v. Pierre, 958

F.2d 1304, 1310 (5th Cir. 1992) (en banc).

     AFFIRMED.